Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



3.	Claims 1, 5, 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some intermediate steps of a structure but does not reasonably provide enablement for any particular device.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to how these steps are connected to a complete device for any kind of criticality of the invention commensurate in scope with these claims..

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 1, 3-4, 5, 7-9, 12, 16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 16 recite in last line “ a bottom surface that is positioned at the second depth” is indefinite. As shown in Fig. 2H a bottom surface of the third diffusion break is positioned at the first depth. Appropriate correction is required.

Claims 3-4, 7-9, 12 are also rejected being dependent on rejected claims 1, 5.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 



5. Claims 1, 5, 16  are rejected under 35 U.S.C. 103 as being obvious over Chiu et al. (US PGPUB 2018/0158902 A1)

Regarding claims 1, 5, 16: Chiu teaches in Fig. 12 about a device, comprising:


    PNG
    media_image1.png
    376
    515
    media_image1.png
    Greyscale

a fin defined in a semiconductor substrate, said fin having an upper surface; 
a first diffusion break positioned in said fin, said first diffusion break comprising a dielectric material and an upper surface that is coplanar with said upper surface of a portion of said fin positioned immediately adjacent to said first diffusion break, wherein the first diffusion break comprises a bottom surface positioned at a first depth in the fin;

a second diffusion break positioned in the fin, the second diffusion break comprising a dielectric material and a bottom surface that is positioned at a second depth that is greater than the first depth and extends to an upper surface of the semiconductor substrate; and

Chiu does not explicitly show in this embodiment about a third diffusion break positioned in the fin, the third diffusion break comprising a dielectric material, an upper surface that is coplanar with the upper surface of the first diffusion break, and a bottom surface that is positioned at the second depth.

However Chiu teaches in a different embodiment about a third diffusion break positioned in the fin, the third diffusion break comprising a dielectric material, an upper surface that is coplanar with the upper surface of the first diffusion break, and a bottom surface that is positioned at the second depth.


    PNG
    media_image2.png
    354
    621
    media_image2.png
    Greyscale


Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the second diffusion break for isolation purposes between adjacent devices.


6. Claims 1, 3-5, 7-9, 12, 16  are rejected under 35 U.S.C. 103 as being obvious over Liu et al (US 2014/0117454 A1) in view of Yu et al (US 2016/0190130 A1) Chiu et al. (US PGPUB 2018/0158902 A1)

Regarding claims 1, 5, 16: Liu teaches in Fig. 4f about a device, comprising:

    PNG
    media_image3.png
    310
    706
    media_image3.png
    Greyscale

a fin 30 defined in a semiconductor substrate 58, said fin having an upper surface; and
a first diffusion break 56 positioned in said fin, said first diffusion break comprising a dielectric material (as shown) and an upper surface that is coplanar with said upper surface of a portion of said fin positioned immediately adjacent to said first diffusion break (as shown), wherein said first diffusion break comprises a first bottom surface positioned at a first depth in the fin (as shown);
a second diffusion break 36 positioned in the fin, said second diffusion break comprising a dielectric material (as shown) and a bottom surface that is positioned at a second depth (as shown) that is greater than said first depth and  extends to an upper surface of the semiconductor substrate; and

Liu does not teaches a second bottom surface that is positioned at a second depth (as shown) that is greater than said first depth and  extends to an upper surface of the semiconductor substrate

Yu teaches in Fig. 1B about a second bottom surface (bottom of 135) that is positioned at a second depth (as shown) that is greater than said first depth (bottom of 140) and extends to an st diffusion break 130a depth). 


    PNG
    media_image4.png
    669
    827
    media_image4.png
    Greyscale

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to use have the claimed limitations with routine experiment and optimization since the strength of the isolation provided by the diffusion break 135, 140 depends on its size  according to the teaching of Yu ([0008]). In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective  In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


a third diffusion break positioned in the fin, the third diffusion break comprising a dielectric material, an upper surface that is coplanar with the upper surface of the first diffusion break, and a bottom surface that is positioned at the second depth.

Liu in view of Yu does not explicitly talk about a third diffusion break positioned in the fin, the third diffusion break comprising a dielectric material, an upper surface that is coplanar with the upper surface of the first diffusion break, and a bottom surface that is positioned at the second depth.

Chiu teaches in Fig. 12 about a third diffusion break positioned in the fin, the third diffusion break comprising a dielectric material, an upper surface that is coplanar with the upper surface of the first diffusion break, and a bottom surface that is positioned at the second depth.


    PNG
    media_image5.png
    376
    515
    media_image5.png
    Greyscale

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to modify Liu’s device to include a third diffusion break adjacent to the 1st diffusion break and the current crowding can be mitigated. And may have a better electrostatic discharge performance (Chiu, 0031]).


Regarding claims 3: Liu (Fig. 4f)/Yu teaches in Fig. 1B wherein said second diffusion break has an upper surface that is recessed with respect to said upper surface of said fin.

Regarding claims 4, 7: Liu (Fig. 4f)/Yu teaches in Fig. 1B wherein said dielectric material in said first diffusion break and said dielectric material in said second diffusion break comprise a same dielectric material [0008].

Regarding claims 8, 12: Yu teaches in Fig. 1B about wherein the first diffusion break has a first width less than a second width of the second diffusion break.

Regarding claim 9: Yu teaches in Fig. 1B about wherein the second diffusion break extends through an entirety of a height of said fin.
Response to Arguments
7.	Applicant's arguments with respect to claims 1, 5, 16 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897